DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is a continuation of U.S. Application No. 16/020,882 filed on June 27, 2018, now abandoned, which is a continuation of U.S. Application No. 13/123,496 filed on May 26, 2011, now U.S. Patent No. 10,039,722 which is a national stage entry of PCT/US09/60489 filed on October 13, 2009 which claims priority to U.S. Provisional No. 61/196,136 filed on October 14, 2008.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 20 and 25-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miller et al. WO 2007/035496 A1 (Provided on IDS 07/19/2021) in view of Niihara et al. U.S. Patent No. 5,693,671 (Provided on IDS 07/19/2021) and Stamler et al. U.S. Publication No. 2005/0239807 A (provided on IDS 07/19/2021).
Claims 1, 20 and 25-38  of the instant application claim a method of treating an oxidative stress disorder wherein the oxidative stress disorder is a hemoglobinopathy such as sickle cell disorder and thalassemia comprising the administration of a therapeutically effective amount of a redox-active therapeutic selected from the compounds of Formula II or the hydroquinone form thereof such as 2-octyl-3,5,6-trimethyl-[1,4]benzoquinone.
Miller et al. teaches the compounds of formula (I) as well as their hydroquinone forms which are the same compounds as claimed in the instant claims for Formula II (Page 5 and claim 13).  Miller et al. teaches that these compounds are redox-active compounds that are useful in the treatment of mitochondrial diseases (title, [0037]).  Miller et al. also teaches that the treatable diseases cause various dysfunctions on biochemistry and energy biomarkers including increased NADH levels, decreased H+ gradient, increased oxidative stress and lipid oxidation and that these compounds can modulate various energy biomarkers including NADH (NADH+H+) or NADPH (NADPH+H+) levels, NAD or NADP levels, reactive oxygen species levels, etc. ([0032]; Table 1 pages 25-26; claims 1 and 11)
Miller et al. specifically teaches 2-octyl-3,5,6-trimethyl-[1,4]benzoquinone as claimed in instant claim 30 (page 40).
Miller et al. does not teach the treatment of a hemoglobinopathy such as sickle cell disorder and thalassemia.
Niihara et al. teaches that sickle cell diseases and thalassemia are some of the most common and devastating hereditary disorders of the blood (column 1 lines 11-13). Sickle cell disease include diseases which cause sickling of the red blood cells, and includes sickle cell anemia (which results from two hemoglobin S genes), sickle -thalassemia (one hemoglobin S and one -thalassemia gene), and hemoglobin SC disease (one hemoglobin S and one hemoglobin C), and the somewhat rare disease hemoglobin C Harlem (column 1 lines 14-19). Thalassemia includes -thalassemia and -thalassemia (column 1 line 20). These diseases commonly cause severe pain in sufferers in part due to ischemia caused by the damaged red blood cells blocking free flow through the circulatory system (column 1 lines 27-30).
Niihara et al. teaches that oxidative phenomena plays a significant role in the pathophysiology of sickle cell anemia and other related diseases of the blood such as thalassemia (column 2 lines 62-65).  
Niihara et al. further teaches that the pyridine nucleotides, nicotinamide adenine dinucleotide (NAD) and its reduced form NADH play key roles in the regulation and prevention of oxidative damage in RBC and that sickle red cells have a decrease in the NAD/(NADH+ +NADH) ratio which they believe may be reflective of increased oxidation in these cells (column 3 lines 3-9). For example, NADH is required for methemoglobin (met Mb) reduction and also for reduction of oxygen radicals and furthermore, hemoglobin S has been shown to be more prone to auto-oxidation than hemoglobin A (column 3 lines 9-12). This adverse effect combined with the susceptibility of sickle RBC to oxidative damage places yet further importance on reduction systems in sickle cell disease (column 3 lines 12-15). Niihara et al. further teaches that the ratio of NAD/(NAD+ +NADH) is decreased in sickle RBC and this ratio is an indicator of redox potential and its decrease supports the hypothesis that pyridine nucleotides are involved in the process of oxidant damage in sickle erythrocytes (column 3 lines 19-23). It was shown that a decreased NAD/(NAD+ +NADH) ratio is one cause of increased 2,3-diphosphoglycerate (2,3-DPG) content in sickle RBC which indirectly related the decreased redox potential to increased sickling since with a decrease in redox potential, there is an increase in 2,3-DPG in sickle RBC and with an increase in 2,3-DPG there is an increase in sickling (column 3 lines 25-32). Therefore, it may be that with a decrease in redox potential, there is an increase in sickling of RBC (column 3 lines 32-33).  Niihara et al. teaches that the metabolic pathway for sickle cell anemia is believed to be essentially the same or similar to that for the other related sickle cell diseases and for thalassemia (column 3 lines 63-65).  
Stamler et al. teaches methods for treating oxidative stress disorders comprising the administration of compounds that reduce reactive oxygen species [0005]-[0007] claim 5.  Stamler et al. teaches that the disorders associated with oxidative stress include sickle cell disease ([0032] and claims 5 and 12).  Stamler et al. specifically demonstrates the effectiveness for the treatment of sickle cell disease [0057].  
Accordingly, at the time of the instant invention, it would have been obvious to a person of ordinary skill in the art to treat sickle cell disease and thalassemia according to the teachings of Miller et al. since Miller et al. teaches redox active compounds that can modulate various energy biomarkers including NADH (NADH+H+) or NADPH (NADPH+H+) levels, NAD or NADP levels, reactive oxygen species levels and thus treat disorders in need of said modulation and Niihara et al. teaches that sickle cell disease and related disorders including thalassemia are disorders involving oxidative damage as well as altered levels of energy biomarkers including NAD and NADH and Stamler et al further teaches that these disorders including sickle cell disease are oxidative stress disorders which can be treated by reducing reactive oxygen species.  Therefore, an ordinary skilled artisan would have been motivated to treat sickle cell disease and thalassemia with the compounds of Miller et al. including 2-octyl-3,5,6-trimethyl-[1,4]benzoquinone with a reasonable expectation of increasing redox potential and reducing oxidative stress and thus decreasing sickling of RBCs in sickle cell disease and further treating symptoms of sickle cell disease and similar blood disorders including thalassemia.  
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Conclusion
Claims 1, 20 and 25-38 are rejected.  Claims 2-19 and 21-24 are canceled.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM